 

Exhibit 10.8

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and
between Seth Kalvert (“Executive”) and TripAdvisor, LLC, a Delaware limited
liability company (the “Company”), and is effective as of February 19, 2018 (the
“Effective Date”).

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement effective as of May 19, 2016 (the “Agreement”) to establish the terms
and conditions of the Executive’s employment with the Company.

WHEREAS, the Company and Executive desire to amend the Agreement as set forth
below.  

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1.The Agreement is hereby amended to extend the term of the Agreement and
replacing Section 2A. of the Agreement in its entirety with the following:

“2A.TERM OF AGREEMENT.  The term (the “Term”) of this Agreement shall commence
on the Effective Date and shall continue through March 31, 2021, unless sooner
terminated in accordance with the provisions of Section 1 of the Standard Terms
and Conditions attached hereto.”

2.The Agreement is hereby amended by removing the existing subsection (i) in
Section 1(d) of the Standard Terms and Conditions to the Employment Agreement
and replacing it with the new (i) set forth below:

(i)the Company shall continue to pay Executive the Base Salary through the
longer of (x) 12 months following such termination  date, and (y) the remaining
Term of the Agreement up to a maximum of 18 months following such termination
date (in either case, such period, the “Salary Continuation Period” and such
payments, the “Cash Severance Payments” in either case), such amount to be
payable in equal biweekly installments and the Company shall pay in cash to
Executive (within 10 business days of each applicable monthly period) for each
month between the date of termination and the end of the Salary Continuation
Period an amount equal to the premiums charged by the Company to maintain COBRA
benefits continuation coverage for Executive and Executive’s eligible dependents
to the extent such coverage is then in place;

3.The Agreement is hereby amended by removing the existing sentence below in
Section 1(d) of the Standard Terms and Conditions to the Employment Agreement
and replacing it with the new language also set forth below:

Existing Sentence:

The expiration of the Term shall not give rise to any payment to Executive or
acceleration obligation under this Section 1(d).

New Sentence:

The expiration of the Term shall be treated for all intents and purposes
(including with respect to the Employment Agreement, the TripAdvisor, Inc.
Executive Severance Plan and Summary Plan Description and the TripAdvisor, Inc.
Amended and Restated 2011 Stock and Annual Incentive Plan, as each of the same
may be amended from time to time) as a Termination of Employment without Cause
or resignation for Good Reason not in connection with a Change in Control, and,
in such event, the Executive shall be entitled to the benefits described in
Section 1(d) of the Standard Terms and Conditions.

1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Amendment.

 

TRIPADVISOR, LLC

 

 

 

By:

  

/s/ Stephen Kaufer

Name:

 

Stephen Kaufer

Title:

 

President

 

/s/ Seth Kalvert

Seth Kalvert

 

2